Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Requirement
Applicant's election with traverse of groups I and II in the reply filed on 3/28/21 is acknowledged.  The traversal is moot since Applicant has amended the claims to combine groups I and II.  Claims 13, 17, 18 and 22 are cancelled.  Claims 24-34 are withdrawn.  Claims 1-12, 14-16, 19-21, and 23 are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/01/21 has been considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  The claims appear to contain typographical errors.
Claim 10 recites: wherein the loop antenna loop is secured to the support structure”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 10-12, 14-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (2007/0103295 A1), Zhu (CN205707807U)


0034] The present invention is directed to a device and method for identifying a container. The invention includes a wireless communication device 10 that is mounted in a valve assembly 20, within a container 30, for identifying the container 30. ----the container 30 is a keg for holding a liquid 28, such as beer.)
- the transmitter assembly comprising 
-a memory storing a unique identifier for the beer keg (see e.g. paragraph 0034-The wireless communication device 10 includes a transponder 19 for identifying and storing information regarding the container 30 and/or its contents 28. The contents 28 may be any type of solid, liquid, and/or gaseous material.)
-a wireless transmitter for transmitting a wireless signal encoding the unique identifier, and (see e.g. paragraph 0011 - The wireless communication device provides wireless communication for identifying the container and/or its contents.)
-the receiver assembly comprising a reader for reading the wireless signal from the wireless transmitter when the handle is attached to the mouth; and (see e.g. paragraph 0045- The transponder 19 communicates information to the interrogation reader 120 by altering the contents of the signal 126)
-a data processing apparatus in communication with the receiver assembly and programmed to detect the unique identifier based on the wireless signal read by the reader (see e.g. paragraph 0045 -The wireless communication electronics 104 demodulates the signal 126 and sends the message containing information and/or specific instructions to the control system 102 for appropriate actions. For example, the request in the message may be for the transponder 19 to communicate information about the contents 28 housed within the container 30, including date of manufacture, place of manufacture, and type of product 28 within the container 30. The message may also be instructions to communicate information regarding the temperature of the container 30 and/or its contents 28, their pressure levels, etc. The transponder 19 communicates information to the interrogation reader 120 by altering the contents of the signal 126.)
Although Forster discloses in paragraph 0039-An antenna 106 provides communication to and from the transponder 19. The antenna 106 may be either external to or incorporated internally within the transponder 19 packaging)
Forster does not explicitly disclose the following limitations.
However, Zhu discloses -a loop antenna configured to be positioned around a mouth of the beer keg; -a receiver assembly configured to be attached to a handle for attaching to the mouth of the beer keg, 
-wherein the loop antenna is a circular loop.  (see e.g. page 2 -As shown in FIG. 1 , the watermark electronic tag ring 3 is installed at the joint portion 2 of the barrel mouth 1 and the barrel body 4.
As shown in Fig. 2 and Fig. 3, a tag chip 5 in the electronic tag ring of the bucket, a tag antenna for receiving/transmitting radio waves, the tag antenna is distributed by the near-field antenna 6 of the C-type loop and symmetrically distributed in the C-type loop. ---In practical applications, the bucket electronic tag ring provides a globally unique identity code for each bucket, which identifies the identity of the bucket and directs associated data information. --In addition to the examples listed above, the bucket electronic label ring of the present invention can be applied to a wider range of fields. For example, in the fields of manufacturing, packaging, warehousing, logistics, retail and wholesale, product traceability, statistics, management, etc., it can be widely used.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, and include the steps above, as taught by Zhu, in order to obtain and associate identification data of items/containers through the identification of the electronic tag ring (see e.g. page 2).

Re-claim 5, Forster does not explicitly disclose the system of claim 1, wherein the loop antenna has a length that is an integer multiple of a wavelength of the wireless signal.  However,  Forster discloses in at least paragraph 0005 -For low frequencies in the MHz range or lower, an antenna may have to be several inches long to several feet long. The antenna may have to be several inches long for higher frequencies, to allow successful communication at the desired operating frequency.
Therefore, it is considered an obvious variation of Forster to declare the length of the antenna as an integer multiple of a wavelength of the wireless signal. No unpredictable results are foreseen.

Re-claim 9, Forster discloses the system of claim 1, wherein the receiver assembly further comprises a wireless transmitter in wireless communication with the data processing apparatus (see e.g. paragraphs 0011, 0018 -The wireless communication device provides wireless communication for identifying the container and/or its contents. The wireless communication device can communicate, and preferably also receive, transmissions to and from an outside source. The device may further include a control system and memory for storing data related to the container and/or its contents. -- A central control system may be in communication with the interrogation point for monitoring the movement of the container. The central control system may monitor the position of the container, or it may also monitor specific information that is stored within memory in the wireless communication device.)   

Re-claim 10, Forster discloses the system of claim 1, wherein the transmitter assembly comprises:  an annular support structure (see e.g. fig. 1, 2, paragraphs 0035, 0036-  valve assembly 20 with fill tube 22, neck 39, opening 36); -- wherein the wireless transmitter is secured to the support structure (see e.g. fig. 1, 2, paragraph 0034, The invention includes a wireless communication device 10 that is mounted in a valve assembly 20, within a container 30, for identifying the container 30. The valve assembly 20 is positioned within the container 30)
Forster does not explicitly disclose “ wherein the loop antenna loop is secured to the support structure”, However, it is anticipated that the loop antenna can be secured to the support structure.  Forster discloses the support system in fig. 2 and discloses that transponder 19 is mounted inside the ball 26 (see e.g. paragraph 0074) and For short range of communication between the transponder 19 and the interrogation reader 120, the antenna 106 mounted in the ball 26 uses two solenoid coils 80, 81 to operate at either 125 kHz or 13.56 MHz. (see e.g. paragraph 0050).

Re-claims 11, 12, Forster discloses the transmitter assembly system of claim 10, wherein the annular support structure defines a central aperture (see e.g. fig. 1, 2, paragraphs 0035, 0036-  valve assembly 20 with fill tube 22, neck 39, opening 36)
Forster does not explicitly disclose the following limitations.
However, Zhu discloses wherein the loop antenna encircles the central aperture; wherein the transmitter assembly is apparatus to configured to attach to the fluid vessel beer keg such that the central aperture encircles the mouth of the fluid vessel beer keg (see e.g. fig. 1, page 2 -As shown in FIG. 1 , the watermark electronic tag ring 3 is installed at the joint portion 2 of the barrel mouth 1 and the barrel body 4. --As shown in Fig. 2 and Fig. 3, a tag chip 5 in the electronic tag ring of the bucket, a tag antenna for receiving/transmitting radio waves, the tag antenna is distributed by the near-field antenna 6 of the C-type loop and symmetrically distributed in the C-type loop.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, and include the steps above, as taught by Zhu, in order to obtain and associate identification data of items/containers through the identification of the electronic tag ring (see e.g. page 2).

Re-claim 23, Forster discloses the transmitter assembly of claim 10, wherein the apparatus transmitter assembly is integrated into the fluid vessel beer keg. (see e.g. paragraph 0034 -The present invention is directed to a device and method for identifying a container. The invention includes a wireless communication device 10 that is mounted in a valve assembly 20, within a container 30, for identifying the container 30. The valve assembly 20 is positioned within the container 30)


Claims 2, 4, 6, 7, 8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (2007/0103295 A1), Zhu (CN205707807U), in further view of Pendegraft et al. (2016/0122172)

Re-claims 2, 6, 7, 8, Forster et al., in view of Zhu, do not explicitly disclose the limitations as claimed.
However, Pendegraft et al. disclose a system wherein the handle is configured to be rotatable about the mouth and the transmitter assembly is configured so that the wireless signal has a substantially constant signal strength for all positions of the reader in the handle about the mouth (see e.g. paragraphs 0023, 0024- These transmitters can operate between 5 kilohertz to 30 gigahertz with a more preferred range between 915 megahertz and 2.4 gigahertz. The radio transmitter can include integrated RF ICs as known in the art.  --The desired strength of the radio transmitter beacon signal can be programmed into the radio transmitter. In one configuration, the radio transmitter is configured to transmit a signal up to approximately 100 meters, and in select configurations, approximately 70 meters).
-a system, further comprising a protective cover configured to seal sealing the transmitter assembly against an outer surface of the keg (see e.g. paragraph  0018-a radio transmitter 40, as shown in FIG. 3, is retained in cavity 32. As shown in FIG. 1, a panel or cover 35 may be employed to enclose retaining cavity 32 of extender assembly 30).  
-wherein the wireless transmitter beacon is spaced apart from the loop antenna;  wherein the wireless signal is a Bluetooth signal (see e.g. paragraph 0023 - In one configuration, the radio transmitter acts substantially as a beacon emitting a signal at a predetermined interval or time. Various commercially available beacon radio transmitters, typically employing a BlueTooth.TM. Low Energy (BLE) transmitter, are readily available and may be employed in the present invention.)

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, in view of Zhu et al., and include the steps above, as taught by Pendegraft et al., in order to monitor for the presence of a transmitted signal from the beverage dispensing tap assembly (see e.g. paragraph 0031).


Re-claim 4, Forster does not explicitly disclose the following limitation.
However, Zhu discloses the system of claim 2, wherein the circular loop is configured to be centered on the mouth of the keg (see e.g. page 2 -As shown in FIG. 1 , the watermark electronic tag ring 3 is installed at the joint portion 2 of the barrel mouth 1 and the barrel body 4. As shown in Fig. 2 and Fig. 3, a tag chip 5 in the electronic tag ring of the bucket, a tag antenna for receiving/transmitting radio waves, the tag antenna is distributed by the near-field antenna 6 of the C-type loop and symmetrically distributed in the C-type loop. --In practical applications, the bucket electronic tag ring provides a globally unique identity code for each bucket, which identifies the identity of the bucket and directs associated data information. --In addition to the examples listed above, the bucket electronic label ring of the present invention can be applied to a wider range of fields. For example, in the fields of manufacturing, packaging, warehousing, logistics, retail and wholesale, product traceability, statistics, management, etc., it can be widely used.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, and include the steps above, as taught by Zhu, in order to obtain and associate identification data of items/containers through the identification of the electronic tag ring (see e.g. page 2).

Re-claims 14, 15, Forster does not explicitly disclose the following limitations.
However, Pendegraft et al. disclose the transmitter assembly system of claim 10, wherein the wireless beacon transmitter is configured to transmit the wireless signal according to a wavelength of transmission; wherein the wavelength of transmission corresponds to a Bluetooth wireless transmission standard (see e.g. paragraphs 0023, 0024, 0030).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, in view of Zhu et al., and include the steps above, as taught by Pendegraft et al., in order to monitor for the presence of a transmitted signal from the beverage dispensing tap assembly (see e.g. paragraph 0031).

Re-claim 16, Forster, in view of Zhu, do not explicitly disclose a transmitter assembly system of claim 14, wherein the wavelength of transmission is 12.5 cm.  
However, it is considered an obvious variation of Pendegraft et al. to have a 12.5 cm of wavelength transmission, since Pendegraft et al. teach the desired strength of the radio transmitter beacon signal can be programmed into the radio transmitter. In one configuration, the radio transmitter is configured to transmit a signal up to approximately 100 meters).  As taught by Pendegraft et al., it is also a matter of design choice.


Re-claims 19, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Forster (2007/0103295 A1), Zhu (CN205707807U), in further view of Porter et al. (2010/0245120 A1)
Re-claims 19, 20, Forster, in view of Zhu, do not teach the limitations as claimed.  
However, Porter et al. teach the transmitter assembly system of claim 10, wherein the transmitter assembly wireless beacon comprises a beacon antenna, and wherein the antenna is separate and distinct from the loop antenna; wherein there is an absence of a conductive trace interconnecting the beacon antenna and the loop antenna (see e.g. paragraphs 0037, 0054, 0055-  According to a second aspect, the present invention provides a tagging and identification system for tracking and monitoring sea vessels; ---The system further comprises at least one beacon which is located on the seabed. [0054] Tagging and identification device 101 comprises antenna 111 for receiving low frequency electromagnetic signal 132, transmitted by beacon 130 (FIG. 1A) located on the seabed. The received signal is passed to receiver 110. An output from receiver 110 is processed by processor 102. 
[0055] Antenna 111 may be a magnetically coupled antenna. For example, a suitable antenna might comprise a solenoid wound over a cylindrical ferrite core. The use of a solenoid comprising multiple windings of insulated electrically conducting wire provides the benefit of increased sensitivity. 
The Examiner notes that the insulated electrically conducting wire consists of non-conductive materials.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Forster, in view of Zhu et al., and include the beacon antenna, separate from a loop antenna, with no conductive trace interconnecting them, in order to provide the benefit of increased sensitivity (see e.g. paragraph 0055).

Clam 21 is rejected under 35 U.S.C. 103 as being unpatentable over Forster (2007/0103295 A1), Zhu (CN205707807U), in view of Porter et al. (2010/0245120 A1), in further view of Official Notice (as evidenced by McReynolds (2003/0137455 A1).
Re-claim 21, Forster, in view of Zhu, in view of Porter, do not teach -wherein a distance between the beacon antenna and the loop antenna is between 0 and 2 cm.
However, Official Notice is taken that it is old and well known to create a desired distance between transmitter beacons and receiver antenna based on the desired accuracy for the determination of the receiver's 30 location.  For example, McReynolds teaches In some cases, the receiver 30 may need to determine its location using the signals transmitted by more than two beacon transmitters to resolve any ambiguity or inconsistency in the calculation of its location. These cases may arise when the receiver 30 lies on a direct line between two beacon transmitters. It is predicted that the location can be calculated with a 2.5 meter resolution in a indoor environment 10 of approximately 60000 square feet using four beacon transmitters each having four antennas positioned in a circular arrangement. (see e.g. paragraph 0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

March 16, 2021